UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 28, 2014 TOP SHELF BRANDS HOLDINGS CORP. (Exact name of registrant as specified in its charter) Nevada 333-144597 98-0441861 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Bank of America Center 700 Louisiana Street, Suite 3950 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(832) 390-2787 Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Top Shelf Brands Holdings Corp., (OTCBB: TEMN), announced on April 28, 2014 that it has completed the acquisition of the Dziaq Liqueur and Besado Ultra Premium Tequila brands from OTR.Further details of the transaction will be included in financial filings at a later date. Top Shelf Brands Holdings Corp. (OTCBB: TEMN), announced on May 6, 2014 that it has filed a motion for summary judgment in the case pending in Florida asking the court that is holding the shares to agree the certificates were improperly issued and are void. Item 9.01 Financial Statements and Exhibits Exhibit 99.01 Press release dated April 28, 2014 Exhibit 99.02 Press release dated May 6, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TOP SHELF BRANDS HOLDINGS CORP. Date: May 6, 2014 By: /s/Alonzo V. Pierce Alonzo V. Pierce President and Chief Executive Officer
